Powers, J.
Exceptions to the ruling of the presiding justice denying a petition for the review of two actions.
The exceptions simply state that the presiding justice ruled as a matter of law, that upon the facts proved the petition could not be maintained, and ordered it dismissed. What facts were proved was solely for the determination of the presiding justice, to which exceptions do not lie. Moody v. Larrabee, 39 Maine, 282. The exceptions fail to show what facts he found to be proved. There is nothing to show, upon what facts he based his ruling, nothing to show that it was erroneous, and nothing to show that the petitioner was aggrieved. The petitioner has printed the evidence, but it is not made a part of the exceptions. And if it were, it would not show what facts the presiding justice found to be proved by it. Exceptions must contain within themselves a sufficient statement of the cause to show wherein the excepting party is aggrieved, or they will be overruled. Allen v. Lawrence, 64 Maine, 175. The petitioner should have incorporated in his exceptions the facts found by the presiding justice, so that it would affirmatively appear that he was aggrieved by the ruling.

Exceptions overruled.